Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: On plaintiff’s cross appeal from an order denying in part his third notice to produce, we determine that the court erroneously denied plaintiff access to post-September 1983 sales figures for his former clients. The present status of plaintiff’s former accounts is arguably relevant to his claim for damages. Therefore, we modify the order to grant plaintiff’s first request in its entirety.
On defendant’s appeal from that portion of the same order *517which granted plaintiffs request in part, we determine that the court erred in granting plaintiff access to sales figures for all clients of the Buffalo region from 1977 through September 1983. The court granted something plaintiff did not ask for, i.e., pre-September 1983 sales figures. Moreover, such figures have no relevance to plaintiffs service to clients in the Rochester region during his tenure with defendant since the territories were not merged until after plaintiff was terminated. Therefore, we modify the order appealed from to deny plaintiff’s second request.
We have examined the remaining contentions of the parties and conclude they are without merit. (Appeals from order of Supreme Court, Monroe County, Curran, J. — discovery.) Present — Callahan, J. P., Denman, Boomer, Green and Lawton, JJ.